FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


MANUEL DE JESUS ORTEGA                   No. 16-16661
MELENDRES; JESSICA QUITUGUA
RODRIGUEZ; DAVID RODRIGUEZ;                D.C. No.
VELIA MERAZ; MANUEL NIETO, JR.;         2:07-cv-02513-
SOMOS AMERICA,                               GMS
              Plaintiffs-Appellees,

UNITED STATES OF AMERICA,                  OPINION
      Intervenor-Plaintiff-Appellee,

                 v.

MARICOPA COUNTY,
            Defendant-Appellant,

                and

JOSEPH M. ARPAIO,
                         Defendant.



      Appeal from the United States District Court
               for the District of Arizona
       G. Murray Snow, District Judge, Presiding

        Argued and Submitted March 15, 2018
             San Francisco, California

                  Filed July 31, 2018
2             MELENDRES V. MARICOPA COUNTY

        Before: J. Clifford Wallace, Susan P. Graber,
           and Marsha S. Berzon, Circuit Judges.

                   Opinion by Judge Wallace



                          SUMMARY *


                           Civil Rights

    The panel affirmed the district court’s second
supplemental injunction and victim compensation order in a
class action alleging that the Maricopa County Sheriff’s
Office racially profiled Latino drivers and passengers under
the guise of enforcing federal and state immigration laws.

    The panel noted that there have been multiple appeals in
this case and that the district court entered its second
supplemental injunction after discovering that the Sheriff’s
Office had deliberately violated the court’s previous
injunction and committed new constitutional violations.

    The panel held that the district court did not abuse its
discretion in formulating the terms of the second
supplemental injunction, intended to remedy defendants’
misconduct and protect plaintiffs’ constitutional rights. The
panel was satisfied that the challenged provisions flowed
from Sheriff Office’s violations of court prior orders,
constitutional violations, or both. The panel rejected the

    *
      This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
             MELENDRES V. MARICOPA COUNTY                     3

County’s contention that it was not a proper party to this
action because the Sheriff’s Office and its sheriff do not act
on behalf of the County. The panel noted that it had
already—thrice—rejected this argument. Finally, the panel
rejected the County’s contention that it had no authority
under Arizona law, Arizona Revised Statute § 11-981(A)(2),
to fund compliance with an injunction that arises from
willful misconduct. The panel held that even assuming,
without deciding that the County’s interpretation of the
Arizona statute was correct, a state statute prohibiting
payment for valid federal court-ordered remedies does not
excuse a defendant from complying with those remedies. In
addition, the panel noted that the statute that the County cited
would, at most, prevent payment from insurance or self-
insurance funds. The County failed to explain how this law
would preclude it from using other types of funds to comply
with the district court’s orders, such as those it uses to fund
its normal operations.


                         COUNSEL

Richard Walker (argued), Walker & Peskind PLLC,
Scottsdale, Arizona, for Defendant-Appellant.

Andre Segura (argued), ACLU Foundation of Texas,
Houston, Texas; Kathleen E. Brody and Brenda Muñoz
Furnish, ACLU Foundation of Arizona, Phoenix, Arizona;
Cecilia D. Wang and Katrina L. Eiland, ACLU Foundation,
San Francisco, California; Stanley Young, Covington &
Burling LLP, Redwood Shores, California; Anne Lai, Irving,
California; Julia Gomez, Mexican American Legal Defense
and Educational Fund, Los Angeles, California; for
Plaintiffs-Appellees.
4           MELENDRES V. MARICOPA COUNTY

John M. Gore (argued), Acting Assistant Attorney General;
Thomas E. Chandler, Attorney; Appellate Section, Civil
Rights Section, United States Department of Justice,
Washington, D.C.; for Intervenor-Plaintiff-Appellee.


                         OPINION

WALLACE, Circuit Judge:

   Maricopa County appeals from the district court’s
second supplemental injunction and victim compensation
order. We have jurisdiction under 28 U.S.C. § 1292(a)(1),
and we affirm.

                              I.

     There have been multiple appeals in this case. Melendres
v. Maricopa County, 815 F.3d 645 (9th Cir. 2016)
(Melendres III); Melendres v. Arpaio, 784 F.3d 1254 (9th
Cir. 2015) (Melendres II); Melendres v. Arpaio (Melendres
I), 695 F.3d 990 (9th Cir. 2012). We recount only the facts
necessary to dispose of this appeal.

    Plaintiffs filed this class action alleging that the
Maricopa County Sheriff’s Office (MCSO) racially profiled
Latino drivers and passengers under the guise of enforcing
federal and state immigration laws. Melendres III, 815 F.3d
at 648. Following a bench trial, the district court found that
MCSO’s conduct violated Plaintiffs’ constitutional rights.
Melendres v. Arpaio, 989 F. Supp. 2d 822, 895 (D. Ariz.
2013). The district court entered an injunction, ordering
MCSO to take a variety of remedial measures including
“appointing an independent monitor to assess and report on
MCSO’s compliance with the injunction, increasing the
training of MCSO employees, improving traffic-stop
            MELENDRES V. MARICOPA COUNTY                   5

documentation, and developing an early identification
system for racial-profiling problems.” Melendres III,
815 F.3d at 648, citing Melendres II, 784 F.3d at 1267. We
affirmed the injunction, except for “certain provisions
dealing with internal investigations and reports of officer
misconduct,” which we remanded for the district court to
tailor “more precisely to the constitutional violations at
issue.” Melendres III, 815 F.3d at 648, citing Melendres II,
784 F.3d at 1267. We also dismissed MCSO and substituted
Maricopa County (the County) in its place. Melendres II,
784 F.3d at 1260.

    The district court later discovered that MCSO had
deliberately violated the injunction and committed new
constitutional violations. After twenty-one days of contempt
proceedings, the district court found that MCSO’s sheriff
and his command staff knowingly failed to implement the
injunction, deliberately withheld evidence in violation of
court orders, and “manipulated all aspects” of the internal
affairs process to minimize discipline on MCSO deputies
and command staff. Melendres v. Arpaio, No. CV-07-2513-
PHX-GMS, 2016 WL 3996453, at *1−2 (D. Ariz. July 26,
2016).

    For example, the district court found that MCSO
“detained and turned over [to federal authorities] at least
157 persons whom it could not charge for violating any state
or federal laws” in violation of the injunction. Melendres v.
Arpaio, No. CV-07-2513-PHX-GMS, 2016 WL 2783715, at
¶ 157 (D. Ariz. May 13, 2016). The district court also found
that MCSO employees had failed to produce personal
property seized from members of the Plaintiff class in
violation of court orders. Id. at *29. A search of a former
MCSO officer’s garage “uncovered more than 1600 items,”
including approximately 500 drivers’ licenses, “tons” of
6            MELENDRES V. MARICOPA COUNTY

license plates, vehicle registrations, cell phones, wallets, and
other items of personal property. Id. at ¶¶ 214, 278. MCSO
later collected at least 1,665 more government-issued
identification cards (IDs). Id. at ¶¶ 287–94. MCSO admitted
that “a significant number of its deputies seized IDs and
other personal property as ‘trophies’ and has further
admitted that it destroyed much of that property.” Id. at
¶ 852. The district court also inferred from the “absence of
complaints” about the property, that “such complaints were
not properly transmitted, processed, or investigated.” Id.

    Finally, the district court found that MCSO employees
“did not make a good faith effort to fairly and impartially
investigate and discipline misconduct.” Id. at *1. They
“initiated internal investigations designed only to placate
Plaintiffs’ counsel,” “named disciplinary officers who were
biased in their favor and had conflicts,” “promulgated
special inequitable disciplinary policies pertaining only to
Melendres-related internal investigations,” “delayed
investigations so as to justify the imposition of lesser or no
discipline,” and “asserted intentional misstatements of fact
to their own investigators and to the court-appointed
Monitor.” Id. The district court explained, “Ultimately, few
persons were investigated; even fewer were disciplined. The
discipline imposed was inadequate. The only person who
received a suspension—for one week—was also granted a
raise and a promotion.” Id.

    The district court entered a second supplemental
injunction to remedy the misconduct and protect Plaintiffs’
constitutional rights. Melendres, 2016 WL 3996453, at *10.
Among other things, the injunction revised MCSO’s
disciplinary matrix, conflict of interest and whistleblower
policies, training requirements for internal affairs staff, and
complaint intake and tracking procedures. Id. at ¶¶ 163–260.
               MELENDRES V. MARICOPA COUNTY                             7

The injunction also vested the independent monitor with the
authority to supervise and direct internal investigations
related to the Plaintiff class and to inquire and report on other
internal investigations. Id. ¶¶ 276, 289. It ordered the
appointment of an independent investigator with
disciplinary authority to investigate and decide discipline for
internal investigations deemed invalid by the court. Id.
¶¶ 296, 320. The district court also directed the County to
implement a victim compensation program for individuals
injured by MCSO’s violations of the first injunction.
Melendres v. Arpaio, No. CV-07-2513-PHX-GMS, 2016
WL 4415038, at *1 (D. Ariz. Aug. 19, 2016).The County
timely appealed.

                                   II.

    We review the district court’s factual findings for clear
error and its legal conclusions de novo. Melendres II,
784 F.3d at 1260. We review the scope and terms of an
injunction for an abuse of discretion. Id.

                                   III.

    The County argues that the district court failed to tailor
the terms of the second supplemental injunction to remedy
the constitutional and court order violations it found. It also
argues that the injunction violates federalism principles,
which we construe as a variant of the first argument. The
County asks that we strike the second supplemental
injunction “in its entirety.” We decline to do so. 1

    1
      Plaintiffs argue that the sheriff consented to certain provisions in
the second supplemental injunction by submitting a joint proposal with
Plaintiffs pursuant to a court order, and that the County has waived any
challenge to those provisions on appeal. We rejected a similar argument
8              MELENDRES V. MARICOPA COUNTY

    “We have long held that injunctive relief ‘must be
tailored to remedy the specific harm alleged.’” Melendres II,
784 F.3d at 1265, quoting Lamb-Weston, Inc. v. McCain
Foods, Ltd., 941 F.2d 970, 974 (9th Cir. 1991). Federalism
principles make tailoring particularly important where, as
here, plaintiffs seek injunctive relief against a state or local
government. See Rizzo v. Goode, 423 U.S. 362, 378−79
(1976). However, a district court has broad discretion to
fashion injunctive relief. Melendres II, 784 F.3d at 1265.
The court exceeds that discretion “only if [the injunctive
relief] is ‘aimed at eliminating a condition that does not
violate the Constitution or does not flow from such a
violation.’” Id., quoting Milliken v. Bradley, 433 U.S. 267,
282 (1977). Further, where the enjoined party has a “history
of noncompliance with prior orders,” and particularly where
the trial judge has “years of experience with the case at
hand,” we give the court a “great deal of flexibility and
discretion in choosing the remedy best suited to curing the
violation.” Melendres II, 784 F.3d at 1265 (citations
omitted).

    Here, the County specifically identifies only a handful of
provisions in the second supplemental injunction as
allegedly problematic. First, it cites the provision that
“grant[s] the Monitor ‘full access to all MCSO internal
affairs investigations,” which the County says “reach[es]
beyond matters directly affecting the interests of the Plaintiff
class.” But the County fails to cite the rest of that provision,


in Melendres II, 784 F.3d at 1264, and do so now again. Although MCSO
did not expressly reserve appeal rights in the proposal, MCSO and the
district court understood that the proposal was not an intentional
relinquishment of appeal rights. Further, the County stated in response
to the district judge’s findings of fact that it intended to retain all of its
appeal rights as to those findings and their implications.
             MELENDRES V. MARICOPA COUNTY                       9

which says that “[w]hile the Monitor can assess all [MCSO]
internal affairs investigations . . . to evaluate their good faith
compliance with this Order, the Monitor does not have
authority to direct or participate in investigations of or make
any orders as to matters that do not [involve members of the
Plaintiff class].” Melendres, 2016 WL 3996453, ¶¶ 162, 292
(emphasis added).

    Second, the County complains that the sheriff does not
have “any authority” over matters related to the Plaintiff
class until the district court decides that MCSO uniformly
investigates misconduct and imposes fair discipline at all
levels of command. Again, the County misreads the cited
provision. The injunction states the “Court will not return the
final authority to the Sheriff” until such time, not that the
sheriff has no authority. Melendres, 2016 WL 3996453,
¶ 290 (emphasis added). The sheriff “may exercise”
authority to direct and resolve matters related to the Plaintiff
class, subject to override by the monitor. Melendres,
2016 WL 3996453, ¶ 282.

    Third, the County argues that the district court gave itself
“complete editorial control” over policies related to
misconduct investigations, employee discipline, and
grievances, including “all misconduct investigations of
MCSO personnel.” The cited provision, however, actually
directs the sheriff in the first instance to review and revise
the policies to add terms enumerated by the court. Id.
¶¶ 165−67. Only if the sheriff, the monitor, and Plaintiffs
disagree on the sheriff’s proposal will the court resolve the
dispute. Id. ¶¶ 165−66.

    Finally, the County cites the provision that directs its
internal affairs department to move to an office space
separate from MCSO’s facilities. Id. ¶ 198. The district court
10          MELENDRES V. MARICOPA COUNTY

explained the move would “promote independence and the
confidentiality of investigations.” Id.

    In each instance, we are satisfied that the challenged
provisions flow from MCSO’s violations of court orders,
constitutional violations, or both. See Melendres II, 784 F.3d
at 1265. Each challenged provision addresses the internal
affairs and employee discipline process, which the district
court found based on ample evidence MCSO had
“manipulated” to “minimize or entirely avoid imposing
discipline on MCSO deputies and command staff.”
Melendres, 2016 WL 3996453, at *1. The district court
explained that it “would have entered injunctive relief much
broader in scope” had it known about “the evidence withheld
by the MCSO and the evidence to which it led” when
imposing the first injunction. Id. at *2. MCSO’s repeated
bad-faith violations of court orders and Judge Snow’s seven
years of experience with this case at the time he issued the
challenged orders lead us to believe that the district court
chose the remedy best suited to cure MCSO’s violations of
court orders and to supplement prior orders that had proven
inadequate to protect the Plaintiff class. See Melendres II,
784 F.3d at 1265.

    The County relies on Rizzo v. Goode, 423 U.S. at
378−79, to argue that the injunction violates federalism
principles. We reject this argument. In Rizzo, the Supreme
Court “found no ‘pattern’ of police misconduct sufficient to
justify the detailed affirmative injunction” against a city
police department. LaDuke v. Nelson, 762 F.2d 1318, 1325
n.10 (9th Cir. 1985), quoting Rizzo, 423 U.S. at 374. By
contrast, here the district court found “MCSO’s
constitutional violations [were] broad in scope, involve[d]
its highest ranking command staff, and flow[ed] into its
management of internal affairs investigations.” Melendres,
             MELENDRES V. MARICOPA COUNTY                     11

2016 WL 3996453, at *1. The district court properly held
that those characteristics distinguish this case from Rizzo. Id.
at *5–6. In addition, of the four provisions that the County
alleges violate federalism principles, it fails to discuss any of
them or articulate how they are overbroad. We will not
manufacture the County’s arguments for it. Greenwood v.
FAA, 28 F.3d 971, 977 (9th Cir. 1994).

    The County also contends that the injunction constitutes
an abuse of discretion in light of the costs of the remedies it
imposes. We disagree. “[F]ederal courts have repeatedly
held that financial constraints do not allow states to deprive
persons of their constitutional rights.” Stone v. City &
County of San Francisco, 968 F.2d 850, 858 (9th Cir. 1992).
Here, the “less intrusive remedies” in the first injunction
“were not effective due to Defendants’ deliberate failures
and manipulations.” Melendres, 2016 WL 3996453, at *6.
Therefore, the additional costs imposed by the second
supplemental injunction were necessary to ensure MCSO’s
compliance with court orders.

     Finally, the County argues that the election of a new
sheriff and other MCSO personnel changes render
unnecessary “the severe and onerous restrictions on
managerial discretion” contained in the order. Since this
appeal was filed, the district court has offered to modify its
prior orders, where appropriate, to accommodate these
changed circumstances, and has already granted some
requests by the new sheriff to amend the original injunction.
To the extent that additional changes are appropriate, we
leave it to the district court, which has overseen this
litigation for many years, to consider those changes in the
first instance.

   The district court did not abuse its discretion in
formulating the terms of the second supplemental injunction.
12           MELENDRES V. MARICOPA COUNTY

                              IV.

    We turn now to the County’s contention that it is not a
proper party to this action because MCSO and its sheriff do
not act on behalf of the County. We have already—thrice—
rejected this argument. In Melendres II, we substituted the
County as a defendant in this action in the place of MCSO,
relying on a state court case holding that MCSO lacked
separate legal status from the County. Melendres II, 784 F.3d
at 1260, citing Braillard v. Maricopa County, 232 P.3d 1263,
1269 (Ariz. Ct. App. 2010). In Melendres III, we elaborated
on the County’s liability for MCSO’s actions. We explained
that “under the Supreme Court’s decisions interpreting
42 U.S.C. § 1983, ‘if the sheriff’s actions constitute county
policy, then the county is liable for them.’” 815 F.3d at 650,
quoting McMillian v. Monroe County, 520 U.S. 781, 783
(1997). Applying this rule, we concluded, “Arizona state law
makes clear” that the MCSO sheriff’s “law-enforcement
acts” constitute County policy because he has “final
policymaking authority.” Melendres III, 815 F.3d at 650. We
recently revisited the issue again, holding that the sheriff acts
as a final policymaker for the County on law-enforcement
matters. United States v. County of Maricopa, 889 F.3d 648,
651 (9th Cir. 2018). Our prior decisions are binding on us
now. Gonzalez v. Arizona, 677 F.3d 383, 389 n.4 (9th Cir.
2012) (en banc). The County is a proper party to this action.

                               V.

    Finally, the County argues that it has no authority under
Arizona law to fund compliance with an injunction, such as
this one, that arises from willful misconduct. Its argument is
premised entirely on a state law, Arizona Revised Statute
§ 11-981(A)(2), that permits payment from insurance or
self-insurance funds for employee conduct “within the scope
of employment or authority.” By negative inference, the
            MELENDRES V. MARICOPA COUNTY                   13

County argues the statute prohibits such payments for
employee conduct outside the scope of employment. But
even assuming, without deciding, that this reading were
correct, and assuming without deciding that the acts of
MCSO’s employees were outside the scope of employment
or authority, this argument fails. A state statute prohibiting
payment for valid federal court-ordered remedies does not
excuse a defendant from complying with those remedies.
Hook v. Ariz. Dep’t of Corrs., 107 F.3d 1397, 1402−03 (9th
Cir. 1997). In addition, the statute that the County cites
would, at most, prevent payment from insurance or self-
insurance funds. Nowhere does the County explain how this
law would preclude it from using other types of funds to
comply with the district court’s orders, such as those it uses
to fund its normal operations.

    In any case, the County previously admitted its
responsibility to remedy harm from MCSO’s intentional
misconduct in Melendres III. 815 F.3d at 650. There, the
County “concede[d] that it [was] required, by Arizona state
statute, to provide funding for the massive changes the
district court has imposed” and “conceded that even if we
had never substituted it in place of MCSO, it would have
nonetheless had to bear the financial costs associated with
complying with the district court’s injunction.” Id. It cannot
change its position now. See Rissetto v. Plumbers &
Steamfitters Local 343, 94 F.3d 597, 600−01 (9th Cir. 1996).

    State law does not bar the County from funding the
injunction.
14          MELENDRES V. MARICOPA COUNTY

                            VI.

     The district court’s orders are AFFIRMED.

   The County shall bear Plaintiffs’ costs of appeal. Fed. R.
App. P. 39(a)(2).